 



Exhibit 10.1
FIRST AMENDMENT TO
AGCO CORPORATION
2006 LONG TERM INCENTIVE PLAN
(As adopted July 27, 2006)
     Pursuant to Article IX of the 2006 AGCO Long Term Incentive Plan (the
“Plan”), the Plan is amended as follows effectively immediately:
     1. Section 2.18 of the Plan is amended by deleting the first sentence
thereof and replacing it with the following:
The term “Performance Period” means with respect to an Award, a period of not
less than one year within which the Performance Measures relating to such Award
are to be measured. Notwithstanding the foregoing, up to 250,000 Performance
Shares may have Performance Periods that are less than one year.”
     2. Article IX of the Plan shall be amended by adding at the end thereof the
following:
Notwithstanding the foregoing, no amendment that (i) materially increases the
benefits accruing to participants under the Plan, or (ii) materially expands the
definition of Eligible Employee shall be effective until such amendment has been
approved by stockholders of the Company.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized officer this 27th day of July, 2006.

                  AGCO CORPORATION    
 
           
 
  By:   /s/ Stephen Lupton    
 
           
 
  Title:   Senior Vice President and    
 
        General Counsel    

 